DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the applicant has amended the claim to state “an intermediate layer coextruded and co-injected between the inner layer and the outer layer to form the multilayer coextruded preform”. The applicant’s specification states “that components of B can then be melted, compressed and extruded. Extrusion A and B can be coextruded and adjusted to provide a predetermined extrusion condition. The combined extrusion of A and B can be co-injected into a mold in a desired orientation, such as A-B-A” [0040]. Thus, the intermediate layer is being coextruded with component A and the combination of the coextrusion A-B is used for co-injection into the mold. The intermediate layer is not being co-injected between the inner layer and the outer layer in the mold. The intermediate layer is also not a blended co-injected material. The intermediate layer is being blended before extrusion [0040]. The applicant does not have support within the specification to claim that the intermediate layer is coextruded and co-injected nor that the intermediate layer is being made of a blended co-injected material.
Claims 2-3 and 8-16 are rejected as dependents from the independent claim 1. 
 	In regard to claims 11-12, the applicant claims that the intermediate layer comprises a UV blocker or a Near Infrared absorber. The specification states that the use of dye can be used in the intermediate layer [0037]. The colorant system may comprise a UV blocker or a Near Infrared absorber [0037]. Thus, the intermediate layer does not contain individual additives that are a UV blocker or a Near Infrared absorber. It is the colorant system that provides the light-blocking to the intermediate layer. The applicant does not have support to claim the individual additives of a UV blocker or a Near Infrared absorber. 
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "wherein the predetermined position of the preform is a middle of the preform" in line 2  There is insufficient antecedent basis for this limitation in the claim. The claim depends from claim 1 where the predetermined position as yet to be established. 
Claim 15 recites the limitation "wherein the predetermined position of the preform is an inside of the preform" in line 2  There is insufficient antecedent basis for this limitation in the claim. The claim depends from claim 1 where the predetermined position as yet to be established. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2009/0269526, hereinafter “Sato”).
In regard to claims 1 and 10, Sato discloses a multilayer blow molded container that has a layer structure wherein a polyglycolic acid (PGA) layer is provided as a core layer and thermoplastic polyester resin layers are arranged as inner and outer layers [abstract]. The thermoplastic polyester resin layers are preferably polyethylene terephthalate [0053]. The preform is formed by co-injection molding [0013]. The intermediate layer is con-injected between the inner layer and the outer layer [0013]. The preform is adapted to be blow molded into container [0014]. 
Sato discloses that other thermoplastic resins, plasticizers, inorganic fillers, and various additives may be incorporated into the polyglycolic acid layer [0044]. However, Sato is silent with regard to an oxygen scavenger being incorporated into the polyglycolic acid layer.
Koerner discloses a perform that is blow molded into a finished container [abstract]. The perform has an inner layer and outer layer and an intermediate layer between the inner and outer layers [abstract]. The intermediate layer includes at least one additive [abstract]. The additive includes an oxygen scavenger [0030] in an amount between 0.1 wt% to about 20.0 wt% [0031]. The oxygen scavenger includes nylon [0050]. Nylon has substantially equal melt temperature to PGA. 
Sato and Koerner both disclose multilayer preform that uses a two phase injection system wherein an intermediate layer is formed between an inner and outer layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the oxygen scavenger in an amount of 0.1 wt% to about 20.0 wt% as disclosed by Koerner in the intermediate layer of Sato motivated by the expectation of forming an intermediate layer with enhanced barrier properties. 
In regard to claims 8-9, Sato discloses that the total thickness of the preform is 100 µm to 5 mm [0086]. The core layer of PGA has a thickness preferably 10 to 100 µm [0088]. Thus, the cross-sectional thickness of the intermediate layer ranges from 2 to 4 % of the total thickness of the inner layer, the outer layer, and the intermediate layer.
In regard to claim 16, Sato discloses that the intermediate layer can comprise dyes and pigments [0044]. The claim states “a colorant configured to indicate removal of PGA during a recycle wash process”. It should be noted that it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2009/0269526, hereinafter “Sato”) in view of Koerner et al. (US 2017/0259486, hereinafter “Koerner”) in view of Li et al. (US 2009/0274920, hereinafter “Li”).
In regard to claims 2-3, modified Sato discloses a multilayer co-injected preform that comprises a core layer of PGA between an inner and outer layer of PET. 
	Modified Sato is silent with regard to the intermediate layer comprising a compatibilizer.
	Li discloses a biodegradable polymer composition that is formed into the core of a thermoplastic article [abstract]. The thermoplastic article can be a food storage container [0070]. The food container can be formed from blow molding [0072]. Li discloses that compatibilizers are added to a composition to enhance reextrusion of polymers [0064]. The compatibilizers include MAH and MAH-grafted functional polymers [Li 0064].
	Modified Sato and Li both disclose thermoplastic articles that can be formed into a container by blow molding. Thus, it would have been obvious to one of ordinary skill in the art to utilize the compatibilizer selected from MAH and MAH-grafted functional polymers as disclosed in Li in the intermediate layer of modified Sato motivated by the expectation of forming an intermediate layer that has a homogeneous mixture between the PGA and the nylon of modified Sato [Li 0064].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782